Citation Nr: 1229255	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-24 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disorder to include pericarditis and costochondritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1996.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the Philadelphia RO that denied the claim of service connection.  The denial was appealed to the Board and it was subsequently denied by the Board in a May 2000 decision on the basis that the claim was not well-grounded under then-applicable law.  

In November 2001 the RO reconsidered the matter because it had been denied as not well grounded. See Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (final decisions denying claims on the basis that they were not well grounded during the period from July 14, 1999, to November 8, 2000 must be readjudicated upon motion of the claimant or the Secretary if the motion is filed prior to November 9, 2002). Thus, it was readjudicated as an original claim rather than as a claim to reopen.

The claims folder is currently under the jurisdiction of the Newark RO.

In December 2010, the Board remanded this issue and others for additional development. Since a June 2012 rating decision granted service connection for sleep apnea, posttraumatic stress disorder, nose bleeds, a right shoulder disability, and tinea pedis, these matters are no longer before the Board for consideration.

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence; however, since the records do not contain any evidence or information pertinent to this appeal that was not already considered, the Board may consider the claim without any prejudice to the Veteran. 


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has a heart disorder manifested by chest pain that is related to any incident or event of the Veteran's service to include pericarditis or costochondritis.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA applies to the instant claim. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353  (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

August 2001 and March 2007 letters informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim. He was also given notice of disability ratings and the effective dates of awards.

Although complete notice was not provided prior to the initial adjudication of this claim, which constitutes a notice timing defect, this matter was readjudicated by a June 2012 Supplemental Statement of the Case (SSOC), which cured the defect. See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file, and VA has obtained all pertinent records that could be obtained. Pursuant to the Board's December 2010 remand instructions, the Veteran underwent a VA examination that responds to the Board's remand. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty to assist is met.


Merits of the Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2011).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that he has a current heart disability related to the pericarditis that was diagnosed in service. He reported that after service there was a continuation of sharp chest pains, shortness of breath, and a racing heartbeat. See January and May 1998 statements. 

Based on this record, the Board finds that a preponderance of the evidence is against the claim.

The Veteran's service treatment records show that he was hospitalized in January 1989 due to complaints of chest pain and dyspnea with radiation to the arm and back. After a medical work-up the impression was acute pericarditis. Chest pain complaints were also noted the following month and an electrocardiographic record summary indicates that the findings were consistent with acute pericarditis. A March 1989 treatment record shows that similar complaints of chest pain were reported and that the pain was brought on by walking or exercise.  The impression shows musculoskeletal pain was suspected and that a continuation of acute pericarditis could not be ruled out.  

Service treatment records note complaints of chest pain in May 1993, which reportedly started during push-ups; however, this time the assessment was costochondritis. In September 1995, the Veteran reported having heart problems. He indicated that while relaxing his heart began to beat fast and he had sharp pain. The assessment was that he probably had Motrin-induced arrhythmia. He was advised to discontinue Motrin.

March 1996 chest x-rays found no abnormalities. An April 1996 electrocardiogram was borderline abnormal, but the ST elevation was considered to be probably due to early repolarization. An April 1996 medical history report shows that the Veteran reported having chest pain once or twice a month since 1994. However, the medical examination showed that his heart evaluation was normal.

Although the post service medical records note the Veteran's complaints of chest pain, there is no competent evidence of a current heart disorder related to service.

Post service treatment records include an October 1997 ECG that was normal. Complaints of chest pain were noted in October 1999 but no diagnosis or opinion as to its etiology was offered.

The Veteran underwent a VA examination in September 2002 and he complained of mid sterna muscular type pain that was reproducible on movement of his chest muscles; he denied any other associated symptoms. A chest x-ray was within normal limits and there were no abnormal findings on the EKG. The echo contained abnormal diastolic dysfunction. The examiner did not offer a diagnosis to account for the Veteran's complaints of chest pain or provide an opinion as to its etiology.

A September 2009 treatment record notes the Veteran's past history of atypical chest pain and indicates there were no current cardiovascular abnormalities.

A May 2010 treatment record notes the Veteran's complaints of bilateral mid back pain and chest wall pain, but no additional comments or diagnosis was made with regard to these symptoms.

To identify the source of the Veteran's complaints and its etiology, the Veteran was afforded a VA examination in March 2012. The Veteran's medical history was noted and there was no evidence of abnormal heart findings on examination. The examiner opined that it was less likely than not that the Veteran's atypical chest pain was related to his remote history of pericarditis. The examiner noted that the Veteran's in-service pericarditis resolved within a few weeks and that current chest x-rays and ECG are normal. Although a borderline cardiomegaly was found on x-rays in 2009, more recent x-rays in 2012 show that the cardiac silhouette was normal. The examiner added that the pericarditis in service was treated and completely resolved and there is no evidence of pericardial effusion, cardiac temponade, or constrictive pericarditis or recurrent pericarditis. Importantly as it shows the lack of a current cardiac disorder, the examiner found no evidence of long term sequelae from the acute infection of the pericardium.

The examiner also opined that the costochondritis was less likely than not the cause of the Veteran's chest discomfort. The examiner noted that the Veteran had a remote history of costochondritis, but palpation of the costochondral junction was absent and chest x-rays revealed degenerative changes in the thoracic spine as well as the thorax. The examiner noted that these findings were the likely etiology of the Veteran's chest discomfort.

Thus, as to the etiology of the Veteran's chest pain, the physician opined that it was due to extensive degenerative arthritis of the bony thoracic cage and possibly the degenerative arthritis of the cervical spine. 

The threshold criterion for service connection is the existence of a current disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The 2012 VA examiner provides competent and probative evidence that the Veteran does not have a current heart disorder, residuals of pericarditis, or costochondritis and the current symptoms of chest pain are not related to the pericarditis or costochondritis the Veteran had in service. The rationale provides an adequate explanation of how the physician reached the opinions. Thus, the evidence weighs heavily against the claim as to the presence of a current heart or chest disorder.

No evidence has been presented or identified that supports the Veteran's contentions as to the nature or etiology of the claimed disability.

The only disorder associated with the Veteran's chest pain is arthritis of the spine. Notably, service connection for a back disability was previously denied in a November 2001 rating decision.

In the absence of a current heart or chest disorder related to service, the claim of service connection must be denied.



ORDER

Service connection for a cardiac disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


